Citation Nr: 1444690	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  09-12 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Whether new and material evidence was received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1958 to November 1960.  He died in December 2002.  The appellant claims as his surviving spouse.

This matter comes to Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, which continued the denial of service connection for the cause of the Veteran's death.  RO jurisdiction has since changed to Anchorage.

In June 2011, the appellant testified before the undersigned at a Travel Board hearing held at the RO.  A transcript of that hearing is associated with the file.

In March 2012, the Board remanded this matter to direct the RO to consider additional evidence that was added to the record.

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a July 2005 rating decision, the RO denied the appellant's claim for service connection for the cause of the Veteran's death on the basis that there was not a valid diagnosis of PTSD nor did she submit supporting evidence that PTSD or a psychiatric disorder which incurred in service contributed to the Veteran's death.  She neither appealed this decision nor submitted new and material evidence within the one-year appeal period.

2. Evidence by way of a January 2008 letter from Dr. E.O., received since July 2005 rating decision, relates to a previously unestablished fact necessary to substantiate the claim (i.e. "a reasonable possibility that PTSD from military service occurred") and thus cures a prior evidentiary defect of record.


CONCLUSIONS OF LAW

1. The July 2005 rating decision that denied the application to reopen the claim for service connection for cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(b), 20.1103 (2013).

2. Evidence received since the July 2005 rating decision is new and material and the claim for service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


ORDER

The application to reopen the claim of entitlement to service connection for the cause of the Veteran's death is granted.


REMAND

The appellant argues that the Veteran took his own life because of PTSD or a psychiatric disability which was incurred in service.  The Board finds that an opinion is needed to determine whether the Veteran had PTSD or any other mental health disorder as a result of his period of service.

Pursuant to its duty to assist, the Board is remanding the matter herein to obtain a VA medical opinion as to the etiology of the Veteran's death.  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim." Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).  The evidence in this case suggests that there is a reasonable possibility of substantiating the appellant's claim.

The record reveals a letter dated January 2008 from the Veteran's private physician, Dr. E.O., who treated the Veteran beginning in 1993, when the Veteran attempted suicide by overdose of medication and was subsequently hospitalized.  Although Dr. E.O. mentioned that the Veteran did not speak about his service, he stated that "[h]e was certainly mentally troubled all the time that I knew him.  I think it is very possible or likely that all of some of his problems began with military service, but I find that I am unable to determine when it might have happened."  More importantly, Dr. E.O. wrote, "I think there may be a reasonable possibility that PTSD from military service occurred, but I can't definitely say so, based on what evidence is available."  He stated, "PTSD and resulting depression seem certainly possible."  

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA medical opinion from a psychiatrist as to the whether the Veteran's death (suicide) resulted from a psychiatric disorder, to include PTSD and depressive disorder, that was related to service.  A complete review of the claims folder, to include the medical evidence and lay statements, must be made prior to rendering an opinion

In rendering his or her opinion, the examiner should consider all of the lay statements of record with respect to firsthand knowledge of the Veteran's symptoms and behavior in service and his symptoms and behavior after service.

The examiner is asked to express an opinion as to whether the Veteran met the criteria for a PTSD diagnosis.  The examiner is also asked to express an opinion as to whether any diagnosed PTSD is at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's service.

If the examiner answers affirmatively, the examiner is asked to express an opinion as to whether the PTSD at least as likely as not (i.e., 50 percent or greater possibility) caused or contributed to his cause of death (i.e., suicide by gunshot).  

In the alternative, the examiner is asked to identify any and all psychiatric diagnoses other than PTSD, to include depression, that were present during the Veteran's lifetime.  The examiner is then asked to indicate whether the psychiatric disability is at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's service. 

If the examiner answers affirmatively, he or she is asked to express an opinion as to whether the psychiatric disability at least as likely as not (i.e., 50 percent or greater possibility) caused or contributed to his cause of death (i.e., suicide by gunshot).  The examiner must provide a complete rationale for any stated opinion.


2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, the appellant should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


